DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 20 2022 has been entered.
Receipt of Arguments/Remarks filed on April 20 2022 is acknowledged. Claims 2, 8-11, 17-28 and 40-41 were/stand cancelled. Claims 1 and 16 were amended.  Claims 1, 3-7, 12-16 and 29-39 are pending. 
	
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 3-7, 12-16 and 29-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wipf et al. (WO 2010009405, cited on PTO Form 1449) in view of Benderitter et al. (Radiation Research, 2007, cited on PTO Form 1449), Hsia et al. (USPGPUB No. 20030045461, cited PTO Form 1449) and Hymes et al. (J. Am. Acad. Dermatol, 2006, cited on PTO Form 1449).
Applicant Claims
The instant claims a method for preventing or treating cancer radiotherapy-induced skin damage in a cancer radiotherapy subject comprising topically administering to the subject after cancer radiotherapy exposures a composition that includes a therapeutically effective amount of at least one targeted nitroxide agent which as elected is JP4-039 and at least one additional ingredient and wherein the composition is a cream, lotion, hydrophilic or hydrophobic ointment, a microemulsion, a shake-powder, an aerosol, a pump spray, a foam, a patch or a film.  
Also claimed is a method for preventing or treating ionizing radiation-induced skin damage in a subject comprising topically administering to the subject a composition that includes at least one targeted nitroxide agent (same as above) and at least one additional ingredient.  
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Wipf et al. is directed to targeted nitroxide agents.  These compounds have the ability to selectively deliver the composition to mitochondrial, delivering the antioxidant and free-radical scavenging activity of the nitroxide groups to cells (page 1, lines 8-12). It is taught that nitroxide radicals prevent the formation of reactive oxygen species (ROS), particularly superoxide (page 2, lines 32-35).  It is taught there remains a very real need for compounds that can protect cells and tissues of animals against radiation damage (page 3, lines 21-22).  One compound taught is JP4-039 (claim 23).  It is taught in a therapeutic embodiment, a method of scavenging free-radicals in a subject in need of treatment with a free-radical scavenger is provided including administering to the subject an amount of one or more compounds described wherein having a free-radical scavenging group such as a nitroxide-containing group effective to scavenge free radicals.  Any agent or agents used for preventing, mitigation or treating in a subject of injury caused by radiation exposure is administered in an amount effective to prevent, mitigate or treat such injury.  Dosages include 0.1 or 1 mg/kg to 100 mg/kg.  The agents can be administered prior to an expected radiation dose such as prior to radiation therapy or diagnostic exposure to ionizing radiation, during exposure to radiation or after exposure in any effective dose regimen.  A person of ordinary skill will appreciate that it will be a matter of simple design choice and optimization to identify a suitable dosage regimen for prevention, mitigation or treatment of injury due to exposure to radiation (page 35).   Types of radiation include ionizing radiation.  Examples of ionizing radiation include energetic beta particles, neutrons and alpha particles.  X-rays and gamma rays can ionize almost any molecule or atom (page 36, lines 4-7).  Topical administration is taught (page 36, line 15).  The compounds may be made into suitable compositions for use.  Compositions may comprise a pharmaceutically acceptable carrier or excipient.  Non-liming examples of useful excipients include emulsifiers, colorants, preservatives, antioxidants, etc. The excipients facilitate and aid in increasing the delivery or bioavailability of an active ingredient in a drug product.  Useful dosage forms include topical ointments or creams (page 36, lines 21-35).   Figure 19 shows that JP4-039 is an effective hematopoietic cell radiation mitigator when delivered 24 hours after irradiation.  Figure 20 shows JP4-039 is an effective mitigator of irradiation damage.  Figure 13 shows that instantly taught nitroxide conjugate protects against irradiation induced superoxide generation.  JP4-039 is not toxic to cells at concentrations as high as 10 µM (figure 35, page 13).   Examples show transdermal absorption of the nitroxide compounds.  
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Wipf et al. recognizes the nitroxide agents use in mitigating the effects of radiation and injury due to exposure to radiation and suggests topical administration as well as protection against superoxide generation, Wipf et al. does not expressly teach the injury due to exposure to radiation is skin damage in a cancer radiotherapy subject.  However, these deficiencies are cured by Benderitter et al., Hsia et al. and Hymes et al.
	Benderitter et al. is directed to the collapse of skin antioxidant status during the subacute period of cutaneous radiation syndrome: a case report.  It is taught that the skin response to high-dose ionizing radiation may involve multiple inflammatory and necrotic outbreaks.  This depends on the radiation dose and the volume of irradiated tissue as well as on the radiosensitivity of the patient.  A growing body of evidence supports a causative role of oxidative stress in the course of tissue healing response after radiation exposure.  Radiation-induced oxidative stress appears to result not only from ROS (reactive oxygen species) generated at the time of irradiation but also from the propagation of radicals occurring in the days after irradiation (page 43).  It was concluded that the role of ROS in modulating inflammation should be considered when designing treatment protocols to accelerate tissue repair (page 49, last paragraph).  
	Hsia et al. is directed to composition and methods of esterified nitroxides gated with carboxylic acid.  Radiation and free-radical mechanism are the source for a wide variety of diseases and physiological damage to the body.  Reactive oxygen species are usually formed by ultraviolet or ionizing radiation and react through oxidation mechanisms to damage DNA, proteins and biologically important lipids in the body.  The whole body effect of radiation and other such toxic reactive oxygen species is frequently manifested in damage to the skin.  The acute effects include inflammation and the appearance of sun-damaged cells, principally as a result to overexposure to the sun.  The exposure to reactive oxygen species also creases photosensitivity reactions and can lead to immunological suppression when the overall exposure is large in quantity or duration (paragraph 0002).  Skin may be viewed a major protective barrier that preferentially admits some compounds and yet excludes external agents that may be hazardous to a living organism, including toxic chemicals and free radical species. The skin features certain endogenous protective mechanisms against reactive oxygen species including the enzymes superoxide dismutase, catalase, glutathione peroxidase, and reductase. Each of these enzymes acts to convert free radical oxygen species to a compound that is less toxic to the body and can ultimately be metabolized through normal mechanisms. However, these enzymes are also involved in a cascade of free radical reactions that may inherently involve damage to the organism. Also, when an exposure to radiation or reactive oxygen species is particularly severe, these protective mechanisms are often overwhelmed by the free radical cascade and significant cell or tissue damage or injury results (paragraph 0003).  Recognizing the potential damage from exposure to reactive oxygen species, several topical antioxidants have been developed that attempt to protect the skin from the majority of damage caused by reactive oxygen species. Examples of the non-enzymatic antioxidants that may be applied to the skin, and which exist in some quantities naturally, include vitamin C and vitamin E, para-amino benzoic acid (PABA) and others. These topical antioxidants may reduce the acute effects of exposure to radiation and may also, over time, reduce the chronic effects observed with long-term or high dose exposure to radiation and reactive oxygen species (paragraph 0004).  Taught are stable esters of carboxylic acid linked nitroxides for topical administration to alleviate oxidative stress and avoid the biological damage associated with free radical toxicity (paragraph 0014 and example 4).  Preventing and alleviating the effects of oxidative stress is taught (paragraph 0047).  
	Hymes et al. is directed to radiation dermatitis: clinical presentation, pathophysiology and treatment 2006.  Ionizing radiation is used to treating a variety of primary tumors as well as to palliate metastatic disease.  It is taught that dermatologists today are more commonly called on to treat the cutaneous repercussions of radiation therapy which are a function of technique, target, total dose, volume and well as individual variations.  Radiation induced skin changes were recognized soon after the discovery of x-rays.  Even when the skin is not the primary target, it may be injured as an innocent bystander (page 28, left column).  It has been noted that when antioxidants were given systemically to mice, higher doses of radiation were required to obtain desquamation (page 36, right column, first paragraph).  The figures show dermatitis on the breast, back as well as other locations of skin on the body.  Taught is the use of creams and ointments for irritated, dry skin (page 36, second to last paragraph left column).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the teachings of Wipf et al., Benderitter et al., Hsia et al. and Hymes et al. and administer JP4-039 to a patient receiving or who has received ionizing radiation exposures such as cancer patients (i.e. cancer radiotherapy).  One of ordinary skill in the art would have been motivated to topically administer this compound as they are both taught as radioprotectants.  One skilled in the art would have been motivated to mitigate or treat injury caused by radiation exposure, such as X-ray or gamma rays as Wipf et al. teaches the compounds can be used in a method of mitigating or treating injury caused by radiation exposure such as ionizing radiation and X-ray or gamma rays are ionizing radiation.  Since in patients receiving ionizing radiation, the radiation causes an inflammatory and necrotic outbreak in skin depending on the radiation dose, volume or irradiated tissue as well as radiosensitivity of the patient, it would have been obvious to one of ordinary skill in the art to administer JP4-039 either before radiation, after radiation or both in order to protect the patient of potential radiosensitivity as well as mitigate the effects of radiation damage to the skin tissue.  Furthermore since the ROS is generated at the time of irradiation but also from the propagation of radicals in the days after irradiation, this supports administering the radioprotectants both before and after radiation with a reasonable expectation of success as Wipf et al. teaches protection against ROS.  One of ordinary skill in the art would have a reasonable expectation of success as Wipf et al. teach the compounds are antioxidants and can be used in mitigating radiation damage in tissue as Benderitter et al. teaches that radiation induced oxidative stress generates ROS and Hsia et al. recognizes the topical application of nitroxides, wherein the compositions of Wipf et al. are also nitroxides, to treat the skin damage from radiation including ionizing radiation.  Thus it would have been obvious to one of ordinary skill in the art to administer the antioxidant JP4-039 in order to reduce the ROS generated and control the inflammation involved in the healing process.
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the teachings of Wipf et al., Benderitter et al., Hsia et al and Hymes et al. and administer the compounds to any subject being exposed to radiation such as breast cancer patients.  Since radiation is routinely utilized to treat cancer as taught by Hymes et al. it would have been obvious to one of ordinary skill in the art to administer the compounds to a cancer patient post-mastectomy.  
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the teachings of Wipf et al., Benderitter et al., Hsia et al. and Hymes et al. and utilize a pharmaceutically acceptable carrier in order to deliver the composition to the skin.  One of ordinary skill in the art would have been motivated to utilize an ointment or cream in order to provide a delivery vehicle for the compounds of Wipf et al. to be delivered.  It would have been obvious to one of ordinary skill in the art to utilize excipients such as emulsifiers, colorants, preservatives or antioxidants in order to facilitate and aid in increasing the delivery or bioavailability of an active ingredient as taught by Wipf et al.  This carrier reads on the at least one additional ingredient.
Regarding the claimed cumulative concentration of the targeted nitroxide and the limitations of claim, Wipf et al. is silent.  However, Wipf et al. suggest administering dosages which are the same or similar to those taught in the instant specification.  Additionally, Wipf et al. teaches the desirability of absorption/penetration and teaches creams (emulsions).  It would have been obvious to one of ordinary skill in the art to manipulate the amount of compound administered depending on the dose of radiation expected to receive.  The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results.  It would have been obvious to one of ordinary skill in the art at the time of the invention to engage in routine experimentation to determine optimal or workable ranges that produce expected results.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955).  Since absorption/penetration is desired, one skilled in the art would have utilized a viscosity that is sufficient to keep the composition in contact with the treatment area to allow for absorption.  Since a cream is a form suggested, there is a reasonable expectation of success.  
Regarding the claimed time of administration, Wipf et al. teach administration to the subject prior to, during or after exposure of a subject to radiation of the compounds. Thus, the reference suggests an overlapping administration time. Additionally, figure 19 shows that JP4-039 is an effective hematopoietic cell radiation mitigator when delivered 24 hours after irradiation.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Furthermore, it would have been obvious to one of ordinary skill in the art to manipulate the time of administration depending on when exposure occurred or is expected to occur. Absent a demonstration of the criticality of the time frame of administration, the examiner maintains this is something routinely optimized by one of ordinary skill in the art.


Claims 1, 3-7, 12-16 and 29-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wipf et al. in view of Benderitter et al., Hsia et al. and Hymes et al. as applied to claims 1, 3-7, 12-16, 29-32 above and in further view of Hargraves et al. (US Patent No. 6013270, cited on PTO Form 1449).
Applicant Claims
	The instant application claims the composition comprises at least one fatty acid, a phospholipid and a nonionic surfactant.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Wipf et al, Benderitter et al. and Hymes et al. are set forth above.  Wipf et al. suggest the use of a cream or ointment for delivering the active ingredients.  
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Wipf et al. suggest a cream, Wipf et al. does not expressly teach formulating a cream.  However, this deficiency is cured by Hargraves et al.
	Hargraves et al. is directed to a skin care kit.  Hargraves et al. teach a composition useful for regulating skin condition including lubricating the skin, increasing the smoothness and suppleness of the skin, preventing or relieving dryness of the skin, hydrating the skin and/or protecting the skin regulating visible and/or tactile discontinuities in skin (column 1, lines 4-15).  Cream users desire a skin care product of relatively high viscosity that provides good moisturization (column 1, lines 16-20).  The compositions comprise emulsifiers which help disperse and suspend the discontinuous phase within the continuous phase.  Preferred emulsifiers are nonionic emulsifiers (column 10).  The composition can comprise reflective particulate material such as titanium dioxide TiO2 (column 20, lines 30-35).  The compositions can also containing a structuring agent.  Structuring agents assist in providing rheological characteristics to the composition which contribute to the stability of the composition.  Preferred structuring agents include fatty acids such as steric acid and palmitic acid, etc. (columns 29-30, lines 39-67 and 1-25).  The composition can also comprise emollients such as fatty acids (column 35, lines 9-12) and phospholipids such as lecithin (column 35, line 40).   The compositions can also comprise sunscreen agents (column 36).  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the teachings of Wipf et al., Hymes et al., Hsia et al. and Benderitter et al. and Hargraves et al. and utilize a cream comprising an emulsifier, a fatty acid and a phospholipid.  One of ordinary skill in the art would have been motivated to utilize a non-ionic emulsifier (surfactant) in order to help disperse the discontinuous phase as taught by Hargraves et al.  One of ordinary skill in the art would have been motivated to utilize a fatty acid in order to provide structure to the composition which contributes to stability and one of ordinary skill in the art would have been motivated to utilize a phospholipid in order to provide emollient properties to the composition as taught by Hargraves et al.  One of ordinary skill in the art would have a reasonable expectation of success as Wipf et al. suggest the delivery vehicle can be a cream and the composition can comprise excipients and Hargraves et al. teach a cream for delivering skin care actives.

Response to Arguments
Applicants’ arguments filed April 20 2022 have been fully considered but they are not persuasive. 
Applicants argue that the experiments described in Wipf employed a much lower radiation dose compared to the dosages typically utilized in cancer radiotherapy.  It is argued that the absence of a teaching away of a claimed feature does not mean the presence of the claimed feature.  It is argued that Applicant’s December 17 2015 response in the parent application explained the dosages typically employed in cancer radiotherapy.  These radiation doses are much lower than Wipf.  
Regarding Applicants arguments, Applicants are well aware, the length of radiation treatment is going to vary from person to person depending on the severity of the cancer, the recurrence risk, size of the tumor, etc. The total radiation indicated is over the whole course of treatment whereas Wipf is directed to a single treatment session. Figures 17 and 18 of Wipf show that JP4-039 increases the survival of mice exposed to 9.75 or 9.5 Gy total body irradiation. Figure 9 shows cells irradiated from 0 to 8 Gy and shows that cells incubated in JP4-039 were more resistant. In figure 20, JP4-039 is an effective mitigator of irradiation damage at doses ranging from 0 to 6 Gy. The 0 to 8 or the 0 to 6 Gy overlap with the single doses given for the various cancers mentioned in the response. Hymes et al. recognizes that when antioxidants were given to mice, higher doses of radiation were required to obtain desquamation. Since Wipf shows protection at higher doses, it would be expected that it would also protect at lower doses as well. Applicants have not demonstrated the unexpectedness nor the unobviousness of the instantly claimed administration step.  Additionally, Hoyle et al. recognizes the use of radioprotectants in cancer treatment.  Therefore, the state of the art at the time of Wipf et al. recognized the use of radioprotectants in cancer treatments.  
While Wipf does not expressly teach cancer radiotherapy induced skin damage, Wipf does teach the agents are useful in preventing, mitigating or treating in a subject of injury caused by radiation exposure.  The disclosure in Wipf is broader than the instant claims as it is to any type of radiation.  Wipf et al. expressly teaches that the compounds are a radio protectant and also expressly teaches that they protect against radiation induced superoxide generation.  Wipf et al. recognizes that the nitroxide agents can be used in mitigating the effects of radiation.  Wipf et al. suggests topical administration and suggests the compounds can be used to protect against the damaging effects of ionizing irradiation.  The prior art (Benderitter et al., Hsia et al. and Hymes et al.) recognizes that ionizing radiation is used to treat a variety of tumors and that the use of this radiation can cause skin damage.  Wipf et al. recognize compounds which are antioxidants and radioprotectants to protect against injury caused ionizing radiation and the compounds can be administered topically. Therefore, the examiner cannot agree that there isn't a reasonable expectation in topically applying the compounds of Wipf et al. to protect against the effects of ionizing radiation including the radiation utilized in cancer therapy.  Benderitter et al. and Hymes et al. provide the motivation to utilize the compounds in Wipf et al. to prevent or reduce the skin damage that can occur in patients who are exposed to radiation.  Benderitter et al. recognizes that the skin’s repose to high-dose ionizing radiation may involve multiple inflammatory and necrotic outbreaks and this depends on the radiation dose and the volume of irradiated tissue as well as the radiosensitivity of the patient.  Benderitter et al. clearly states that role of ROS in modulating inflammation should be considered when designing treatment protocols to accelerate tissue repair and there is a growing body of evidence that supports a causative role of oxidative stress in the course of the tissue healing response after radiation.  While Benderitter et al. is directed to only one patient, this in and of itself is not evidence of a non-enabling disclosure.    Benderitter et al. is utilized to establish that one skilled in the art would recognize that a) patients who receive ionizing radiation may expect skin damage and b) this skin damage may be mitigated by reducing oxidative stress.  Hymes et al. is also directed to the state of the art with respect to the use of radiation therapy.  Hymes et al. teaches that dermatologist are commonly called to treat the cutaneous repercussions of radiation therapy and that radiation induces skin changes.    Wipf teaches that nitroxide radicals prevent the formation of reactive oxygen species (ROS), particularly superoxide (page 2, lines 32-35).  It is taught there remains a very real need for compounds that can protect cells and tissues of animals against radiation damage (page 3, lines 21-22).  One compound taught is JP4-039 (claim 23).  It is taught in a therapeutic embodiment, a method of scavenging free-radicals in a subject in need of treatment with a free-radical scavenger is provided including administering to the subject an amount of one or more compounds described wherein having a free-radical scavenging group such as a nitroxide-containing group effective to scavenge free radicals.  Any agent or agents used for preventing, mitigation or treating in a subject of injury caused by radiation exposure is administered in an amount effective to prevent, mitigate or treat such injury.  Dosages include 0.1 or 1 mg/kg to 100 mg/kg.  The agents can be administered prior to an expected radiation dose such as prior to radiation therapy or diagnostic exposure to ionizing radiation, during exposure to radiation or after exposure in any effective dose regimen.  A person of ordinary skill will appreciate that it will be a matter of simple design choice and optimization to identify a suitable dosage regimen for prevention, mitigation or treatment of injury due to exposure to radiation (page 35).   Thus, when taken together, Wipf, Hymes et al. and Benderitter et al. suggest that there is a reasonable expectation of success that administration of the compounds of Wipf to patients with cancer radiotherapy induced skin damage would treating or protect against the damage.  


Claims 1, 3-4, 6-7, 12-16, 29-36 and 38-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hoyle et al. (WO 2004030623, cited in the Office action mailed on June 7 2021) in view of Rajagopalan et al. (In Vivo, 2009, cited in the Office action mailed on June 7 2021), Merchant et al. (Radiation Oncology, 2007, cited in the Office action mailed on June 7 2021) and Korb et al. (US Patent No. 5738856, cited in the Office action mailed on June 7 2021).
Applicant Claims
The instant claims a method for preventing or treating cancer radiotherapy-induced skin damage in a cancer radiotherapy subject comprising topically administering to the subject after cancer radiotherapy exposures a composition that includes a therapeutically effective amount of at least one targeted nitroxide agent which as elected is JP4-039 and at least one additional ingredient and wherein the composition is a cream, lotion, hydrophilic or hydrophobic ointment, a microemulsion, a shake-powder, an aerosol, a pump spray, a foam, a patch or a film.  
Also claimed is a method for preventing or treating ionizing radiation-induced skin damage in a subject comprising topically administering to the subject a composition that includes at least one targeted nitroxide agent (same as above) and at least one additional ingredient.  
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
	Hoyle et al. is directed to nitroxide radioprotector formulations and methods of use.  Claimed is the use of a nitroxide radioprotector.  Topical application of a sufficient amount of a nitroxide radioprotector to prevent or treat a harmful side effect caused by radiotherapy.  Applying radiotherapy to a patient is also claimed.  The composition has sufficient viscosity that it is retained in place on the patient (claims 24-25).  It is generally taught that radiation therapy is an important tool in the fight against cancer but common complications can include negative effects on the patient’s skin (paragraph 0002).  Dermatitis is a skin condition which can be treated or prevented (paragraph 0011).  Effective amounts include 0.01 to 100 mg/ml (paragraph 0012).  The composition is in the form of a low-residue gel which is a semisolid system of a suspension (paragraph 0090).  Radiotherapy include x-ray therapy, electron beam therapy, etc. (paragraph 0034).  Radiotherapy to treat breast cancer is taught (paragraph 0037).  Nitroxide radioprotector taught include TEMPO and TEJMPOL.  
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	While Hoyle et al. teaches topical application of a nitroxide radioprotector to prevent or treat the harmful side effects caused by radiotherapy including skin effects, Hoyle et al. does not teach the instantly claimed nitroxide JP4-039 or topical application after radiotherapy.  However, these deficiencies are cured by Rajagopalan et al.
	Rajagopalan et al. teaches that the mitochondria-targeted nitroxide JP4-039 augments potentially lethal irradiation damage repair.  Nitroxides include a class of radioprotector which function both in vivo and in vitro by scavenging radicals created by ionizing radiation.  Experiments with TEMPO first demonstrated these radioprotective properties.  However, millimolar concentrations were required for efficacy, perhaps attributable to ineffective intracellular and mitochondrial partitioning and the limited bioavailability of this compound.  Key to therapeutic value is the ability to deliver and concentrate the ROS scavengers at the target site.  JP4-039 is a nitroxide compound that has been shown to be protective against radiation damage in vivo and in vitro (page 2, second paragraph).  Concentrations of JP4-039 utilized is 10 micromolar (page 3, second paragraph).  Immediately after irradiation cells treated with JP4-039 demonstrated significant radiation mitigation.  A radiation-mitigating effect of delayed post-irradiation addition of JP4-039 was observed at 24 h (page 4, second to last paragraph).  Nitroxides are efficient free radical scavengers that ameliorate the oxidative stress induced by ionizing radiation.  However, the delivery of sufficient quantities of nitroxide to the mitochondria has been challenging.  Novel nitroxide compounds such as JP4-039 enable selective delivery of ROS-scavenging agents to the mitochondria, the purposed site of origin of irradiation-induced apoptosis.  A noteworthy structural feature of JP4-039 is its small size and enhanced lipophilicity which may help explain its greater ability for radiation mitigation in these studies compared to TEMPO (page 7, first complete paragraph).  No statistically significant radiation mitigation was detected 48 or 72 hous after irradiation with either JP4-039 or TEMPO.  Findings indicate the effects of PLDR persist for up to 24 h after irradiation (page 8, first complete paragraph).  
Hoyle et al. does not teach a phospholipid, fatty acid or nonionic surfactant.  However, this deficiency is cured by Merchant et al. and Korb et al. 
	Merchant et al. is directed to a phase III trial comparing an anionic phospholipid based cream and aloe vera based gel in the prevention of radiation dermatitis in pediatric patients.  It is taught that the APP cream is more effective than aloe vera based gel for prevention and treatment of radiation dermatitis.  The cream was applied within the irradiated field after each treatment (abstract, patient and methods and conclusions).  The APP skin cream is an oil in water emulsion that contains phospholipids made by Ocular Research of Boston (page 4, APP skin cream).  
	Korb et al. (which is assigned to ocular research of Boston) is directed to a skin are preparation and method.  Exemplified emulsion include phospholipids, a nonionic surfactant (polyoxyl 40 stearate).  Creams include oleic and stearic acid.  Claimed is a method of treating human skin comprising topical application of a pharmaceutically acceptable composition to the skin with a carrier, a neutral oil, negatively charged phospholipid and a triglyceride (claim 1).  The composition is in the form of a cream (claim 9).  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the teachings of Hoyle et al., Rajagopalan et al., Merchant et al. and Korb et al. and utilize JP4-039 as the radiation mitigator in the invention of Hoyle et al.  One skilled in the art would have been motivated to utilize JP4-039 as Hoyle et al. teaches the inclusion of a nitroxide radioprotector and JP4-039 is a nitroxide radioprotector with enhanced lipophilicity as taught by Rajagopalan et al.  One skilled in the art that the radioprotector would protect treat or prevent skin damage based on the teachings of Hoyle et al.  
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the teachings of Hoyle et al., Rajagopalan et al., Merchant et al. and Korb et al. and utilize a low-residue gel to deliver the nitroxide radioprotector topically.  One skilled in the art would have been motivated to utilize this gel (which is a suspension as taught by Hoyle) et al. in order to topically deliver the radioprotector and this composition has sufficient viscosity that it is retained in place as taught by Hoyle et al.  It is noted that the gel reads on the instantly claimed additional ingredient.  
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the teachings of Hoyle et al., Rajagopalan et al., Merchant et al. and Korb et al. and administer the composition with JP4-039 within 24 hours of radiotherapy.  One skilled in the art would have been motivated to administer the JP4-039 within this time frame as Rajagopalan et al. teaches there is no radiation mitigation at 48 and 72 hours after irradiation and teaches effectiveness if administered within 24 hours of irradiation.    It would have been obvious to one of ordinary skill in the art to determine the optimal time of administration in order to provide for the most effective radiation mitigation.  Note: MPEP 2144.05(II)(B).  Finally, it is noted that Hoyle et al. recognizes that delivery vehicles which leave a resident on the patient’s skin can be problematic if applied before radiotherapy.  Thus, depending on the desired delivery vehicle, one skilled in the art would recognize that it may be advantageous to apply the composition after radiation in order to reduce the likelihood of this problem.  
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the teachings of Hoyle et al., Rajagopalan et al., Korb et al. and Merchant et al. and utilize the APP cream with the radioprotectants of Rajagopalan et al. in the method of Hoyle et al.  One skilled in the art would have been motivated to utilize this cream as it is taught as preventing and treating radiation dermatitis by Merchant et al.  Since Hoyle et al. teaches topical application of the radioprotectants to treat skin damage due to radiation, there is a reasonable expectation of success.  As a general principle it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose, the idea of combining them flows logically from their having been individually taught in the prior art. See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)  MPEP 2144.06.  
Regarding the claimed cumulative concentration of the targeted nitroxide and the limitations of claim, Hoyle et al. is silent.  However, Hoyle et al. suggest administering dosages which are the same or similar to those taught in the instant specification.  It would have been obvious to one of ordinary skill in the art to manipulate the amount of compound administered depending on the dose of radiation expected to receive.  The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results.  It would have been obvious to one of ordinary skill in the art at the time of the invention to engage in routine experimentation to determine optimal or workable ranges that produce expected results.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955).  
Regarding claim 37, Korb et al. which appears to teach all the components of the APP cream teaches not only nonionic surfactants and fatty acids.  Since this composition is for the treatment of human skin, it would appear that the combination of APP cream taught in Merchant et al. with the nitroxide radioprotectant of Rajagopalan et al. would result in a composition comprising the same claimed ingredients.  


Claims 1, 3-7, 12-16 and 29-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hoyle et al. in view of Rajagopalan et al., Merchant et al. and Korb et al. as applied to claims 1, 3-4, 6-7, 12-16, 29-36 and 38-39 above and in further view of Fodor et al. (Magyar Onkologia, 2002, cited in the Office action mailed on June 7 2021).  
Applicant Claims
	The instant application claims the composition is topically administered to a post-mastectomy radiotherapy subject.  
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Hoyle et al. and Rajagopalan et al. are set forth above.  

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
While Hoyle et al. teaches radiotherapy in people with breast cancer, Hoyle et al. does not teach application to a post-mastectomy radiotherapy subject.  However, this deficiency is cured by Fodor et al.
Fodor et al. teaches that many breast cancer patients receive adjuvant radiotherapy.  Specifically, post-mastectomy radiotherapy is taught (purpose).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the teachings of Hoyle et al., Rajagopalan et al., Merchant et al., Korb et al. and Fodor et al. and utilize the radioprotectant in post-mastectomy breast cancer patients receiving radiotherapy.  One skilled in the art would have been motivated to utilize the composition as a radioprotectant in this patient population as it is known in the art that many breast cancer patients receive radiotherapy post-mastectomy.  Since skin damage following radiation is a known issue as taught by Hoyle et al., one skilled in the art would have been motivated to topically apply the composition to treat or prevent skin damage following radiotherapy in this patient population.  Since Hoyle et al. suggest the radiotherapy can be in breast cancer patients, there is a reasonable expectation of success.  
Response to Arguments
Applicants’ arguments filed April 20 2022 have been fully considered but they are not persuasive. 
	 Applicants argue that Merchant does not teach the presently claimed targeted nitroxide agent. There is no motivation to combine Merchant with the other references. 
	Regarding Applicants arguments, Hoyle teaches a topical nitroxide radioprotectant to prevent or treat a harmful side effect caused by radiotherapy. Rajagopalan teaches JP4-039 is a nitroxide radioprotector. Merchant teaches the APP treat is effective in the prevention and treatment of radiation dermatitis. Thus, the cited art suggests the use of JP4-039 and the APP cream for the same purpose. As a general principle it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose, the idea of combining them flows logically from their having been individually taught in the prior art. See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) MPEP 2144.06. Thus, the examiner cannot agree it wouldn't have been obvious to incorporate JP4- 039 into the APP cream to aid in the treatment of radiation dermatitis with a reasonable expectation of success.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1, 3-7, 12-16 and 29-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of US Patent No. 8822541 (cited on PTO Form 1449) in view of Benderitter et al., Hsia et al., Hymes et al. and Hargraves et al.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant claims a method for preventing or treating cancer radiotherapy-induced skin damage in a cancer radiotherapy subject comprising topically administering to the subject after cancer radiotherapy exposures a composition that includes a therapeutically effective amount of at least one targeted nitroxide agent which as elected is JP4-039 and at least one additional ingredient and wherein the composition is a cream, lotion, hydrophilic or hydrophobic ointment, a microemulsion, a shake-powder, an aerosol, a pump spray, a foam, a patch or a film.  
Also claimed is a method for preventing or treating ionizing radiation-induced skin damage in a subject comprising topically administering to the subject a composition that includes at least one targeted nitroxide agent (same as above) and at least one additional ingredient.  
Patent ‘541 claims a method of mitigating or treating radiation injury in a subject or providing radioprotection to a subject comprising administering to the subject prior to, during or after exposure of the subject to radiation a composition comprising an amount of a targeted nitroxide compound.  The same compounds are claimed. Effective doses claimed include from 0.1 to 100 mg/kg.  Claimed is administration between 30 minutes and 1 hour after radiation exposure.  
Patent ‘541 claims treating radiation injury in a subject, Patent ‘541 does not claim the injury is in the skin or teach application to the skin.  However, these deficiencies are cured by Benderitter et al., Hsia et al. and Hymes et al.
Benderitter et al. is directed to the collapse of skin antioxidant status during the subacute period of cutaneous radiation syndrome: a case report.  It is taught that the skin response to high-dose ionizing radiation may involve multiple inflammatory and necrotic outbreaks.  This depends on the radiation dose and the volume of irradiated tissue as well as on the radiosensitivity of the patient.  A growing body of evidence supports a causative role of oxidative stress in the course of tissue healing response after radiation exposure.  Radiation-induced oxidative stress appears to result not only from ROS (reactive oxygen species) generated at the time of irradiation but also from the propagation of radicals occurring in the days after irradiation (page 43).  It was concluded that the role of ROS in modulating inflammation should be considered when designing treatment protocols to accelerate tissue repair (page 49, last paragraph).  
Hsia et al. is directed to composition and methods of esterified nitroxides gated with carboxylic acid.  Radiation and free-radical mechanism are the source for a wide variety of diseases and physiological damage to the body.  Reactive oxygen species are usually formed by ultraviolet or ionizing radiation and react through oxidation mechanisms to damage DNA, proteins and biologically important lipids in the body.  The whole body effect of radiation and other such toxic reactive oxygen species is frequently manifested in damage to the skin.  The acute effects include inflammation and the appearance of sun-damaged cells, principally as a result to overexposure to the sun.  The exposure to reactive oxygen species also creases photosensitivity reactions and can lead to immunological suppression when the overall exposure is large in quantity or duration (paragraph 0002).  Skin may be viewed a major protective barrier that preferentially admits some compounds and yet excludes external agents that may be hazardous to a living organism, including toxic chemicals and free radical species. The skin features certain endogenous protective mechanisms against reactive oxygen species including the enzymes superoxide dismutase, catalase, glutathione peroxidase, and reductase. Each of these enzymes acts to convert free radical oxygen species to a compound that is less toxic to the body and can ultimately be metabolized through normal mechanisms. However, these enzymes are also involved in a cascade of free radical reactions that may inherently involve damage to the organism. Also, when an exposure to radiation or reactive oxygen species is particularly severe, these protective mechanisms are often overwhelmed by the free radical cascade and significant cell or tissue damage or injury results (paragraph 0003).  Recognizing the potential damage from exposure to reactive oxygen species, several topical antioxidants have been developed that attempt to protect the skin from the majority of damage caused by reactive oxygen species. Examples of the non-enzymatic antioxidants that may be applied to the skin, and which exist in some quantities naturally, include vitamin C and vitamin E, para-amino benzoic acid (PABA) and others. These topical antioxidants may reduce the acute effects of exposure to radiation and may also, over time, reduce the chronic effects observed with long-term or high dose exposure to radiation and reactive oxygen species (paragraph 0004).  Taught are stable esters of carboxylic acid linked nitroxides for topical administration to alleviate oxidative stress and avoid the biological damage associated with free radical toxicity (paragraph 0014 and example 4).  Preventing and alleviating the effects of oxidative stress is taught (paragraph 0047).  
	Hymes et al. is directed to radiation dermatitis: clinical presentation, pathophysiology and treatment 2006.  Ionizing radiation is used to treating a variety of primary tumors as well as to palliate metastatic disease.  It is taught that dermatologists today are more commonly called on to treat the cutaneous repercussions of radiation therapy which are a function of technique, target, total dose, volume and well as individual variations.  Radiation induced skin changes were recognized soon after the discovery of x-rays.  Even when the skin is not the primary target, it may be injured as an innocent bystander (page 28, left column).  It has been noted that when antioxidants were given systemically to mice, higher doses of radiation were required to obtain desquamation (page 36, right column, first paragraph).  The figures show dermatitis on the breast, back as well as other locations of skin on the body.  Taught is the use of creams and ointments for irritated, dry skin (page 36, second to last paragraph left column).
Patent ‘541 claims treating radiation injury Patent ‘541 does not claim the instantly claimed additional ingredients such as a carrier.  However, this deficiency is cured by Hargraves et al. 
Hargraves et al. is directed to a skin care kit.  Hargraves et al. teach a composition useful for regulating skin condition including lubricating the skin, increasing the smoothness and suppleness of the skin, preventing or relieving dryness of the skin, hydrating the skin and/or protecting the skin regulating visible and/or tactile discontinuities in skin (column 1, lines 4-15).  Cream users desire a skin care product of relatively high viscosity that provides good moisturization (column 1, lines 16-20).  The compositions comprise emulsifiers which help disperse and suspend the discontinuous phase within the continuous phase.  Preferred emulsifiers are nonionic emulsifiers (column 10).  The composition can comprise reflective particulate material such as titanium dioxide TiO2 (column 20, lines 30-35).  The compositions can also containing a structuring agent.  Structuring agents assist in providing rheological characteristics to the composition which contribute to the stability of the composition.  Preferred structuring agents include fatty acids such as steric acid and palmitic acid, etc. (columns 29-30, lines 39-67 and 1-25).  The composition can also comprise emollients such as fatty acids (column 35, lines 9-12) and phospholipids such as lecithin (column 35, line 40).   The compositions can also comprise sunscreen agents (column 36).  
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the teachings of patent ‘541, Benderitter et al., Hsia et al., Hymes et al. and Hargraves et al. and administer JP4-039 to a patient receiving or who has received ionizing radiation such as cancer patients.  One of ordinary skill in the art would have been motivated to topically administer either of these compounds as they are both taught as radioprotectants.  Since in patients receiving ionizing radiation causes an inflammatory and necrotic outbreak in skin depending on the radiation dose, volume or irradiated tissue as well as radiosensitivity of the patient, it would have been obvious to one of ordinary skill in the art  to administer JP4-either before radiation, after radiation or both in order to protect the patient of potential radiosensitivity as well as mitigate the effects of radiation damage to the skin tissue as patent ‘541 specifically claims both types of administration.  Thus it would have been obvious to one of ordinary skill in the art to administer the antioxidants of JP4-039 in order to reduce the ROS generated and control the inflammation involved in the healing process.  Furthermore, it would have been obvious to administer both compounds as both compounds are known as radioprotectants.  As a general principle it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose, the idea of combining them flows logically from their having been individually taught in the prior art. See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)  MPEP 2144.06.  
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the teachings of patent ‘541, Benderitter et al.,  Hsia et al. Hymes et al. and Hargraves and administer the compounds to any subject being exposed to radiation such as breast cancer patients.  Since radiation is routinely utilized to treat cancer as taught by Hymes et al. it would have been obvious to one of ordinary skill in the art to administer the compounds to a cancer patient post-mastectomy.  
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the teachings of patent ‘541, Benderitter et al.,  Hsia et al.,  Hymes et al. and Hargraves and utilize a cream comprising an emulsifier, a fatty acid and a phospholipid.  One of ordinary skill in the art would have been motivated to utilize a non-ionic emulsifier (surfactant) in order to help disperse the discontinuous phase as taught by Hargraves et al.  One of ordinary skill in the art would have been motivated to utilize a fatty acid in order to provide structure to the composition which contributes to stability and one of ordinary skill in the art would have been motivated to utilize a phospholipid in order to provide emollient properties to the composition as taught by Hargraves et al.  
Regarding the claimed cumulative concentration of the targeted nitroxide, patent ‘541 is silent.  However, patent ‘541 suggest administering dosages which are the same or similar to those taught in the instant specification.  Furthermore, it would have been obvious to one of ordinary skill in the art to manipulate the amount of compound administered depending on the dose of radiation expected to receive.  The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results.  It would have been obvious to one of ordinary skill in the art at the time of the invention to engage in routine experimentation to determine optimal or workable ranges that produce expected results.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955).

Response to Arguments
Applicants’ arguments filed April 20 2022 have been fully considered but they are not persuasive. 
Applicants argue that the above remarks regarding the obviousness rejection over Wipf combined with Benderitter, Hsia, Hymes and Hargraves are also application to the double patenting rejection.
Regarding Applicants arguments, the arguments over the double patenting rejection as not persuasive for the same reasons set forth above.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN (née Fisher) whose telephone number is 571-270-3502.  The examiner can normally be reached on M-Th 5:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616